DETAILED ACTION

		Application No. 17/006,522 filed on 08/28/2020 has been examined. In this Office Action, claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/28/2020, 11/10/2020 and 03/02/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 5 recites the limitation “the pool" lines 9, lack of antecedent basis. Claims 6-13 either include the same limitation or are respective dependent claims and are therefore likewise rejected.
Claim 14 recites the limitation “the pool" lines 11, lack of antecedent basis. Claims 15-20 either include the same limitation or are respective dependent claims and are therefore likewise rejected.

Double Patenting 
 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of patent No. 10,762,086 B2.  Claims 1-20 of patent No. 10,762,086 B2 (e.g., track execution status for a plurality of previously received queries executing at a plurality of computing resources obtained from a pool of computing resources configured to execute queries on behalf of a network-based service; based, at least in part, on the tracked execution status of the previously received queries, update resource management data for the network-based service to identify one or more of the plurality of computing resources as available for servicing queries for the network-based service instead of returning the one or more of the plurality of computing resources to the pool of computing resources; upon receipt of a query at the network-based service: evaluate the resource management data for available computing resources to select a computing resource to execute the query; and route the query to the selected computing resource for execution) contain almost similar element (e.g., track execution status for a plurality of previously received queries executing at a plurality of computing resources obtained from a pool of computing resources configured to execute queries on behalf of a network-based service; based, at least in part, on the tracked execution status of the previously received queries, update resource management data for the network-based service to identify one or more of the computing resources as available for servicing queries for the network-based service instead of returning the one or more computing resources to the resource pool; upon receipt of a query at the network-based service: evaluate the resource management data for available computing resources to select the computing resource to execute the query; and route the query to the selected computing resource for execution) of claims 1-20 of the instant application and as such anticipate claims 1-20 of the instant application.

It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify or to omit the additional elements of claims 1-20 to arrive at the claims 1-20 of the instant application because the person would have realized that the remaining element would perform the same functions as before. “Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before.” See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 



Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10, 12-17 and 20 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Cragun et al (US 7,243,093 B2) in view of Seyvet et al (US 2018/0039674 A1).

 	As per claim 1, Cragun teaches a system, comprising: a memory to store program instructions which, if performed by at least one processor, cause the at least one processor to perform a method to at least: track execution status for a plurality of previously received queries executing at a plurality of computing resources obtained from a pool of computing resources configured to execute queries on behalf of a network-based service and based, at least in part, on the tracked execution status of the previously received queries, update resource management data for the network-based service to identify one or more of the computing resources as available for servicing queries for the network-based service instead of returning the one or more computing resources to the resource pool (col.5, lines 33-67, col.7, lines 10-67, col.8, lines 67, e.g., queries may be selected from a list of previously generated queries a user has saved for reuse, the queries may be federated queries that target data on more than one of the databases, prior to executing the individual queries the federated query manager determine the availability of the targeted databases, data source status monitor used to monitor the availability of the databases, the data source status monitor enters a loop for determining the availability of the targeted databases (e.g., computing resources), a query is run against a selected one of the available targeted databases);

 	However, Seyvet teaches track execution status for a plurality of previously received queries executing at a plurality of computing resources (e.g., [0054]-[0058], e.g., identifying computing nodes (e.g., computer resources) where to execute the subqueries is typically based on information derived from execution of these previous queries or tasks, qualified estimation how to distribute a number of subqueries among a number of computing nodes, how to distribute may depend both on the dynamically available amount resources at the various computing nodes, being results of previous tasks or queries being executed).
 	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention was made to combine Seyvet teaching with Cragun teaching for efficiently enabling a method for deciding computing nodes to execute multiple subqueries of real-time continuous query (Seyvet).

 	As per claim 2, wherein to evaluate the resource management data for available computing resources to select the computing resource, the method comprises identify 

 	As per claim 3, wherein the method further comprises: return a different one of the available computing resources identified in the resource management data to the pool of computing resources and update the resource management data to remove the different computing resource from the available computing resources identified in the resource management data (see rejection of claim 1 above).

 	As per claim 4, wherein the network-based service is a managed query service, wherein the pool of computing resources is managed by a resource management service, wherein the managed query service and the resource management service are implemented as part of a same provider network, wherein the query is received from a client of the provider network (see rejection of claim 1 above).

 	Regarding claim 5, claim 5 is rejected for substantially the same reason as claim 1 above.

 	As per claim 6, wherein detecting completion of one or more previously received queries executing at the one or more computing resources comprises obtaining, by one or a plurality of query tracking workers, a message indicating completion of one of the previously received queries from the computing resource that executed the query via a 

As per claim 7, further comprising: returning a different one of the available computing resources identified in the resource management data to the pool of computing resources and updating the resource management data to remove the different computing resource from the available computing resources identified in the resource management data (see rejection of claim 1 above and description of claim 5 of Cragun for removing one or more components targeting one or more databases).

As per claim 10, wherein returning the different one of the available computing resources identified in the resource management data comprises determining that one or more health metrics obtained for the different computing resource do not satisfy operational criteria for executing queries (see rejection of claim 1 above and col.9, lines 1-67 of Cragun for determining one or more health metrics).

As per claim 12, further comprising: receiving another query at the network- based; and based on an evaluation of the resource management data, obtaining another computing resource from the pool of computing resources to execute the query (see rejection of claim 1 above).



Regarding claim 14, claim 14 is rejected for substantially the same reason as claim 1 above.

Regarding claim 15, claim 15 is rejected for substantially the same reason as claim 2 above.

Regarding claim 16, claim 16 is rejected for substantially the same reason as claim 6 above.

Regarding claim 17, claim 17 is rejected for substantially the same reason as claim 7 above.

Regarding claim 20, claim 20 is rejected for substantially the same reason as claim 4 above.

It is noted that any citation [[s]] to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any wav. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. [[See, MPEP 2123]].


Allowable Subject Matter
Claims 8-9, 11 and 18-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 9 dependent from claim 8 and also objected as allowable subject matter. Claim 19 dependent from claim 18 and also objected as allowable subject matter.


Pertinent Prior Art

 The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.
Prakash et al discloses US 2015/0149501 A1 Scheduling Database Queries Based on Elapsed Time of Queries.
Santosuosso et al discloses US 2013/0024442 A1 SYSTEM LOAD QUERY GOVERNOR.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad A Sana whose telephone number is (571)270-1753.  The examiner can normally be reached on Monday-Friday 9-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark D Featherstone can be reached on 5712703750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.